Citation Nr: 1329603	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-33 799	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim of service connection for coronary artery 
disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969. 

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a January 2009 rating decision 
by the RO. 

The Veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in April 2011.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.

In May 2011, the Board remanded the Veteran's claim for 
additional development.  A Supplemental Statement of the 
Case was issued in May 2012 by the VA Appeals Management 
Center (AMC), which continued the denial of the claim.  The 
case is once again before the Board. 



FINDINGS OF FACT

1. The Veteran in this case served on active duty from 
September 1967 to September 1969. 

2. On June 7, 2013, the Board was notified by the Social 
Security Administration that the Veteran died in May 2012 
prior to the promulgation of a decision by the Board as to 
his appeal.   




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2012); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran has died during the pendency of 
his appeal.  As a matter of law, an appellant's claim does 
not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing any 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures 
for substitution upon death.  Until such regulations are 
issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
claimant should file a request for substitution with the RO 
where the claim originated (listed on the first page of this 
decision).  



ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


